                       Case 8:20-cv-02208-CJC-JDE Document 1 Filed 11/19/20 Page 1 of 6 Page ID #:1



                        1   RUSS, AUGUST & KABAT
                            Reza Mirzaie, State Bar No. 246953
                        2   rmirzaie@raklaw.com
                            Minna Y. Chan, State Bar No. 305941
                        3   mchan@raklaw.com
                            12424 Wilshire Boulevard, 12th Floor
                        4   Los Angeles, California 90025
                            Telephone: (310) 826-7474
                        5   Facsimile:(310) 826-6991
                        6   Attorneys for Plaintiff
                            QC MANUFACTURING, INC.
                        7
                        8
                        9                        UNITED STATES DISTRICT COURT
                       10                       CENTRAL DISTRICT OF CALIFORNIA
                       11
RUSS, AUGUST & KABAT




                       12   QC MANUFACTURING, INC., a                   Case No. ___________________
                            California corporation,
                       13                                               COMPLAINT FOR PATENT
                                                Plaintiff,              INFRINGEMENT
                       14
                            vs.
                       15
                       16   SOLATUBE INTERNATIONAL, INC.,
                            a Delaware corporation; BRIGHTER
                       17   CONCEPTS, INC. DBA SOLATUBE
                            HOME DAYLIGHT, a California
                       18   corporation; and DOES 1-9 inclusive,
                                                                        DEMAND FOR JURY TRIAL
                       19                       Defendants.
                       20
                                  Plaintiff QC Manufacturing, Inc., as and for its complaint against Defendants
                       21
                            Solatube International, Inc. and Brighter Concepts, Inc. DBA Solatube Home
                       22
                            Daylight (collectively, “Solatube” or “Defendants”), alleges as follows:
                       23
                                                                PARTIES
                       24
                                  1.    Plaintiff QC Manufacturing, Inc. (“QC”) is a California corporation
                       25
                            with its principal place of business at 43352 Business Park Drive, Temecula,
                       26
                            California 92590.
                       27
                       28
                                                                    1
                                                               COMPLAINT
                       Case 8:20-cv-02208-CJC-JDE Document 1 Filed 11/19/20 Page 2 of 6 Page ID #:2



                        1         2.     On information and belief, Defendant Solatube International, Inc.
                        2   (“Solatube International, Inc.” or “Solatube” or “Defendant” or “Defendants”) is a
                        3   Delaware corporation with its principal place of business at 2210 Oak Ridge Way,
                        4   Vista, California 92081 and 2372 Morse Avenue, Irvine, California 92614. On
                        5   information and belief, this entity is at leasy partly owned and managed by David
                        6   Windsor Rillie and also managed by Bob Wesfall.
                        7         3.     On information and belief, Defendant Brighter Concepts, Inc. DBA
                        8   Solatube Home Daylight (“Solatube Home Daylight”, or “Solatube” or “Defendant”
                        9   or “Defendants”) is wholly-owned subsidiary of Solatube International, Inc. On
                       10   further information and belief, Solatube Home Daylight is a California corporation
                       11   with places of business at 2210 Oak Ridge Way, Vista, California 92081 and 2372
RUSS, AUGUST & KABAT




                       12   Morse Avenue, Irvine, California 92614. On information and belief, this entity is at
                       13   leasy partly owned and managed by David Windsor Rillie and also managed by Bob
                       14   Wesfall.
                       15                            JURISDICTION AND VENUE
                       16         4.     This is a civil action for patent infringement arising under the patent
                       17   laws of the United States, Title 35, United States Code, including 35 U.S.C. §§ 271
                       18   et seq. and 281-285. Subject matter jurisdiction is conferred on this Court pursuant
                       19   to 28 U.S.C. §§ 1381 and 1338(a).
                       20         5.     This Court has personal jurisdiction over Defendants in this action
                       21   including because Defendants have committed acts within the Central District of
                       22   California giving rise to this action and have established minimum contacts with this
                       23   forum such that the exercise of jurisdiction over Defendants would not offend
                       24   traditional notions of fair play and substantial justice. Defendants, directly and
                       25   through subsidiaries or intermediaries, have committed and continue to commit acts
                       26   of infringement in this District by, among other things, selling and offering to sell
                       27   products and/or services that infringe the asserted patents.
                       28
                                                                      2
                                                                COMPLAINT
                       Case 8:20-cv-02208-CJC-JDE Document 1 Filed 11/19/20 Page 3 of 6 Page ID #:3



                        1         6.      Venue is proper in this district under 28 U.S.C. §§ 1391(b), 1400(a),
                        2   and 1400(b). On information and belief, Defendants reside in the Central District of
                        3   California, have committed acts of infringement in the Central District of California,
                        4   and have a regular and established place of business in the Central District of
                        5   California.
                        6                              NATURE OF THE ACTION
                        7         7.      QC is the owner of United States Patent No. 10,753,627 entitled “Air
                        8   Cooling System for a Building Structure” (the “’627 patent” or “Asserted Patent”).
                        9   The ’627 patent was duly and legally issued by the United States Patent and
                       10   Trademark Office on August 25, 2020. A true and correct copy of the ’627 patent is
                       11   attached as Exhibit A.
RUSS, AUGUST & KABAT




                       12         8.      Defendants have infringed and continue to infringe one or more claims
                       13   of the Asserted Patent.
                       14                                      Cause of Action
                       15                             Infringement of the ’627 Patent
                       16         9.      QC re-alleges and incorporates by reference the allegations in the
                       17   foregoing paragraphs as if fully set forth herein.
                       18         10.     On information and belief, Solatube has infringed and is currently
                       19   infringing one or more claims of the ’627 patent, including claims 10 and 22, in
                       20   violation of 35 U.S.C. § 271.
                       21         11.     Solatube has infringed and is currently infringing, literally and/or under
                       22   the doctrine of equivalents, by, among other things, making, using, offering for sale,
                       23   selling, and/or importing within this judicial district and elsewhere in the United
                       24   States, without license or authority, whole house fan systems falling within the scope
                       25   of one or more claims of the ’627 patent, including claims 10 and 22.
                       26         12.     Solatube’s acts of making, using, offering for sale, selling, and/or
                       27   importing infringing whole house fan systems satisfy, literally and/or under the
                       28   doctrine of equivalents, each and every claim limitation, including but not limited to
                                                                      3
                                                                 COMPLAINT
                       Case 8:20-cv-02208-CJC-JDE Document 1 Filed 11/19/20 Page 4 of 6 Page ID #:4



                        1   the limitations of exemplary claims 10 and 22.1 For example, see Exhibits B and C,
                        2   which are incorporated herein by reference.2
                        3         13.    Solatube has also indirectly infringed and continues to indirectly
                        4   infringe the ’627 patent by active inducement under 35 U.S.C. § 271(b).
                        5         14.    On information and belief, Solatube had knowledge of the ’627 patent
                        6   at least as early as November 10, 2020.
                        7         15.    On information and belief, Solatube intended and continues to intend
                        8   to induce patent infringement by its customers, and has had knowledge that the
                        9   inducing acts would cause infringement or has been willfully blind to the possibility
                       10   that its inducing acts would cause infringement. For example, Solatube encourages
                       11   and instructs its customers to use Solatube’s infringing whole house fan systems
RUSS, AUGUST & KABAT




                       12   through materials and information made available to the customers, including
                       13   product manuals and technical information. By using the Solatube’s infringing
                       14   products, Solatube’s customers directly infringe at least claims 10 and 22 of the ’627
                       15   patent. By continuing to provide instructions to its customers on how to use the
                       16   infringing products as claimed in claims 10 and 22 of the ’627 patent, and by
                       17   continuing to encourage such use, Solatube has intended and continues to
                       18   specifically intend to induce infringement of the ’627 patent.
                       19         16.    On information and belief, Solatube’s infringement of the ’627 patent
                       20   is and has been willful, as Solatube intentionally sought to copy QC’s patented
                       21   QuietCool whole house fan system and was aware of the ’627 patent at least as early
                       22   as November 10, 2020.
                       23
                            1
                       24     QC reserves the right to identify additional asserted claims as this litigation
                            proceeds. For example, QC expressly reserves the right to identify additional
                       25   asserted claims in its infringement contentions to be served during the discovery
                       26   process.
                            2
                              Exhibits B and C are exemplary claim charts showing Solatube’s infringement on
                       27   a limitation-by-limitation basis for exemplary claims 10 and 22. QC reserves the
                       28   right to modify these exemplary charts as litigation proceeds, for example when QC
                            serves its infringement contentions during the discovery process.
                                                                     4
                                                                COMPLAINT
                       Case 8:20-cv-02208-CJC-JDE Document 1 Filed 11/19/20 Page 5 of 6 Page ID #:5



                        1         17.    To the extent applicable, the requirements of 35 U.S.C. § 287(a) have
                        2   been met with respect to the ’627 patent.
                        3         18.    Despite Defendants’ knowledge of the Asserted Patent and its
                        4   infringing activities, Defendants continue to make, use, market, offer for sale, and/or
                        5   sell in the United States whole house fan systems that infringe the Asserted Patent.
                        6   Defendants have continued to infringe in wanton disregard of QC’s patent rights.
                        7         19.    Defendants’ continued infringement of the Asserted Patent has
                        8   damaged and will continue to damage QC.
                        9         20.    As a result of Defendants’ acts of infringement, QC has suffered actual
                       10   and consequential damages; however, QC does not yet know the full extent of the
                       11   infringement. The extent of Defendants’ infringement and damages suffered by QC
RUSS, AUGUST & KABAT




                       12   cannot be ascertained except through discovery and special accounting. To the
                       13   fullest extent permitted by law, QC seeks recovery of damages at least for reasonable
                       14   royalties, unjust enrichment, and benefits received by Defendants as a result of
                       15   infringing the patents-in-suit, together with interest and costs as fixed by the Court.
                       16   QC is also entitled to enhanced damages based on Solatube’s willful infringement
                       17   of the ’627 patent. QC further seeks any other damages to which QC is entitled under
                       18   law or in equity.
                       19         21.    QC has been irreparably harmed by Defendants’ acts of infringement.
                       20   QC will continue to be irreparably harmed unless and until a permanent injunction
                       21   is issued by this Court enjoining Solatube and its agents, servants, employees,
                       22   representatives, affiliates, and all others acting or in active concert therewith from
                       23   infringing the ’627 patent. QC has no adequate remedy at law to redress Defendants’
                       24   continuing acts of infringement. The hardships that would be imposed upon
                       25   Defendants are less than those faced by QC should an injunction not issue.
                       26   Furthermore, the public interest would be served by issuance of an injunction.
                       27                                PRAYER FOR RELIEF
                       28         Plaintiff prays for the following relief:
                                                                      5
                                                                 COMPLAINT
                       Case 8:20-cv-02208-CJC-JDE Document 1 Filed 11/19/20 Page 6 of 6 Page ID #:6



                        1         1.       A judgment that Solatube has infringed one or more claims of the ’627
                        2   patent;
                        3         2.       A permanent injunction enjoining Solatube and its officers, directors,
                        4   agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents, and
                        5   all others acting in active concert or participation with Solatube, from infringing the
                        6   ’627 patent;
                        7         3.       An award of damages resulting from Solatube’s acts of patent
                        8   infringement in accordance with 35 U.S.C. § 284;
                        9         4.       Enhanced damages for Solatube’s willful infringement of the ’627
                       10   patent;
                       11         5.       A judgment and order finding that this is an exceptional case within the
RUSS, AUGUST & KABAT




                       12   meaning of 35 U.S.C. § 285 and awarding to QC its reasonable attorneys’ fees
                       13   against Solatube;
                       14         6.       A judgment and order requiring Solatube to provide accountings and to
                       15   pay supplemental damages to QC, including, without limitation, prejudgment and
                       16   post-judgment interest;
                       17         7.       For the costs of suit incurred herein; and
                       18         8.       Any and all other relief as the Court may deem proper.
                       19                                JURY TRIAL DEMANDED
                       20         QC hereby demands a trial by jury of all issues so triable.
                       21
                       22   DATED: November 19, 2020                RUSS, AUGUST & KABAT
                                                                    Reza Mirzaie
                       23                                           Minna Y. Chan
                       24
                                                                    By: /s/ Reza Mirzaie
                       25                                           Reza Mirzaie
                                                                    Attorneys for QC MANUFACTURING, INC.
                       26
                       27
                       28
                                                                       6
                                                                  COMPLAINT
